ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                    )
                                               )
Laguna Construction Company, Inc.              )       ASBCA No. 59108
                                               )
Under Contract No. FA8903-06-D-85 l 5          )

APPEARANCE FOR THE APPELLANT:                          Michael F. Menicucci, Esq.
                                                        Calvert & Menicucci
                                                        Albuquerque, NM

APPEARANCES FOR THE GOVERNMENT:                        Lt Col James H. Kennedy III, USAF
                                                        Air Force Chief Trial Attorney
                                                       Maj Michael G. King, USAF
                                                       Capt Adam N. Olsen, USAF
                                                        Trial Attorneys

   OPINION BY ADMINISTRATIVE JUDGE DELMAN ON CROSS-MOTIONS
                FOR PARTIAL SUMMARY JUDGMENT

       The parties have filed cross-motions for partial summary judgment in this
appeal. We have jurisdiction under the Contract Disputes Act, 41 U.S.C.
§§ 7101-7109.

       This appeal involves the government's revocation of acceptance of the contract
work - the construction of a taxiway at Randolph Air Force Base, Texas - due to
pavement cracking in the taxiway (Failure I), and also involves the damages flowing to
the parties resulting from the re-work, including damages arising from pavement
cracking in the work that was re-performed (Failure II). Our review of the record
reveals a number of disputed material facts, including, but not limited to the following:

   1. The cause of taxiway pavement cracking in Failure I;
   2. The scope of Failure I, and whether the government's direction to appellant to
      re-perform all the work was supported by the failures observed and the contract;
   3. The cause of taxiway pavement cracking in Failure II.

        It is well settled that in order to obtain summary judgment a party must show
that there are no material factual disputes of record, and it is entitled to judgment as a
matter oflaw. Mingus Constructors, Inc. v. United States, 812 F.2d 1387, 1390
(Fed. Cir. 1987). Neither party has met its burden here.
                                     CONCLUSION

         The parties' cross-motions for partial summary judgment are denied.

         Dated: 17 March 2015




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


  I concur                                        I concur



 ~~
  s~ER
/ MARK N.                                        RICHARD SHACKLEFORD
  Administrative Judge                           Administrative Judge
  Acting Chairman                                Vice Chairman
  Armed Services Board                           Armed Services Board
  of Contract Appeals                            of Contract Appeals


        I certify that the foregoing is a true copy of the Opinion and Decision of the
  Armed Services Board of Contract Appeals in ASBCA No. 59108, Appeal of Laguna
  Construction Company, Inc., rendered in conformance with the Board's Charter.

        Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2